UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as specified in its charter State or other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation One Market, Spear Tower Suite 2400 San Francisco, California 94105 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 267-7000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated Filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock Outstanding as of October 31, 2008: PG&E Corporation 360,983,933 Pacific Gas and Electric Company 264,374,809 PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY, FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E Corporation Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 11 NOTE 2: New and Significant Accounting Policies 12 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 14 NOTE 4: Debt 17 NOTE 5: Shareholders' Equity 19 NOTE 6: Earnings Per Common Share 20 NOTE 7: Derivatives and Hedging Activities 21 NOTE 8: Fair Value Measurements 22 NOTE 9: Related Party Agreements and Transactions 27 NOTE 10: Resolution of Remaining Chapter 11 Disputed Claims 28 NOTE 11: Commitments and Contingencies 29 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 36 Forward-Looking Statements 38 Results of Operations 39 Liquidity and Financial Resources 46 Contractual Commitments 51 Capital Expenditures 51 Off-Balance Sheet Arrangements 53 Contingencies 54 Regulatory Matters 54 Risk Management Activities 56 Critical Accounting Policies 58 New Accounting Policies 58 Accounting Pronouncements Issued But Not Yet Adopted 60 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 61 ITEM 4. CONTROLS AND PROCEDURES 61 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 62 ITEM 1A. RISK FACTORS 62 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 62 ITEM 5. OTHER INFORMATION 62 ITEM 6. EXHIBITS 63 2 PART I.FINANCIAL INFORMATION ITEM 1: CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions, except per share amounts) 2008 2007 2008 2007 Operating Revenues Electric $ 2,880 $ 2,574 $ 8,039 $ 7,107 Natural gas 794 705 2,946 2,714 Total operating revenues 3,674 3,279 10,985 9,821 Operating Expenses Cost of electricity 1,282 998 3,406 2,606 Cost of natural gas 351 281 1,613 1,431 Operating and maintenance 983 953 3,010 2,794 Depreciation, amortization, and decommissioning 419 465 1,240 1,325 Total operating expenses 3,035 2,697 9,269 8,156 Operating Income 639 582 1,716 1,665 Interest income 23 36 82 125 Interest expense (178 ) (196 ) (550 ) (571 ) Other income (expense), net (17 ) 7 (14 ) 22 Income Before Income Taxes 467 429 1,234 1,241 Income tax provision 163 151 413 438 Net Income $ 304 $ 278 $ 821 $ 803 Weighted Average Common Shares Outstanding, Basic 357 352 356 350 Weighted Average Common Shares Outstanding, Diluted 358 353 357 352 Net Earnings Per Common Share, Basic $ 0.83 $ 0.77 $ 2.25 $ 2.23 Net Earnings Per Common Share, Diluted $ 0.83 $ 0.77 $ 2.24 $ 2.22 Dividends Declared Per Common Share $ 0.39 $ 0.36 $ 1.17 $ 1.08 See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions) September 30, 2008 December 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 251 $ 345 Restricted cash 1,325 1,297 Accounts receivable: Customers (net of allowance for doubtful accounts of $75 million in 2008 and $58 million in 2007) 2,530 2,349 Regulatory balancing accounts 1,117 771 Inventories: Gas stored underground and fuel oil 333 205 Materials and supplies 172 166 Income taxes receivable - 61 Prepaid expenses and other 580 255 Total current assets 6,308 5,449 Property, Plant, and Equipment Electric 27,146 25,599 Gas 10,016 9,620 Construction work in progress 1,668 1,348 Other 16 17 Total property, plant, and equipment 38,846 36,584 Accumulated depreciation (13,422 ) (12,928 ) Net property, plant, and equipment 25,424 23,656 Other Noncurrent Assets Regulatory assets 4,233 4,459 Nuclear decommissioning funds 1,819 1,979 Other 1,094 1,089 Total other noncurrent assets 7,146 7,527 TOTAL ASSETS $ 38,878 $ 36,632 See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions, except share amounts) September 30, 2008 December 31, 2007 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 1,335 $ 519 Long-term debt, classified as current 600 - Energy recovery bonds, classified as current 366 354 Accounts payable: Trade creditors 962 1,067 Disputed claims and customer refunds 1,588 1,629 Regulatory balancing accounts 906 673 Other 385 394 Interest payable 708 697 Income taxes payable 116 - Deferred income taxes 156 - Other 1,375 1,374 Total current liabilities 8,497 6,707 Noncurrent Liabilities Long-term debt 7,816 8,171 Energy recovery bonds 1,310 1,582 Regulatory liabilities 4,456 4,448 Asset retirement obligations 1,628 1,579 Income taxes payable 231 234 Deferred income taxes 3,383 3,053 Deferred tax credits 95 99 Other 2,071 1,954 Total noncurrent liabilities 20,990 21,120 Commitments and Contingencies Preferred Stock of Subsidiaries 252 252 Preferred Stock Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common Shareholders' Equity Common stock, no par value, authorized 800,000,000 shares, issued 358,198,735 common and 1,315,818 restricted shares in 2008 and issued 378,385,151 common and 1,261,125 restricted shares in 2007 5,883 6,110 Common stock held by subsidiary, at cost, 24,665,500 shares in 2007 - (718 ) Reinvested earnings 3,238 3,151 Accumulated other comprehensive income 18 10 Total common shareholders' equity 9,139 8,553 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 38,878 $ 36,632 See accompanying Notes to the Condensed Consolidated Financial Statements. 5 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in millions) 2008 2007 Cash Flows From Operating Activities Net income $ 821 $ 803 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 1,337 1,419 Deferred income taxes and tax credits, net 482 (33 ) Other changes in noncurrent assets and liabilities 87 281 Gain on sale of assets (1 ) (1 ) Effect of changes in operating assets and liabilities: Accounts receivable (181 ) (80 ) Inventories (153 ) (92 ) Accounts payable (100 ) (322 ) Income taxes receivable/payable 177 234 Regulatory balancing accounts, net (94 ) (238 ) Other current assets (123 ) 120 Other current liabilities (68 ) 19 Other (2 ) (32 ) Net cash provided by operating activities 2,182 2,078 Cash Flows From Investing Activities Capital expenditures (2,691 ) (2,035 ) Proceeds from sale of assets 21 15 Increase in restricted cash (3 ) (32 ) Proceeds from nuclear decommissioning trust sales 1,121 703 Purchases of nuclear decommissioning trust investments (1,161 ) (805 ) Money market investments (see Note 8) (62 ) - Net cash used in investing activities (2,775 ) (2,l54 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility 533 600 Repayments under accounts receivable facility and working capital facility (250 ) (300 ) Net issuance of commercial paper, net of $9 million discount in 2008 and $2 million in 2007 524 91 Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $2 million in 2008 and $10 million in 2007 693 690 Long-term debt repurchased (454 ) - Rate reduction bonds matured - (217 ) Energy recovery bonds matured (260 ) (251 ) Common stock issued 150 120 Common stock dividends paid (406 ) (367 ) Other (31 ) 38 Net cash provided by financing activities 499 404 Net change in cash and cash equivalents (94 ) 328 Cash and cash equivalents at January 1 345 456 Cash and cash equivalents at September 30 $ 251 $ 784 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 449 $ 443 Income taxes paid (refunded), net (146 ) 307 Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 140 $ 127 Capital expenditures financed through accounts payable 224 170 See accompanying Notes to the Condensed Consolidated Financial Statements. 6 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions) 2008 2007 2008 2007 Operating Revenues Electric $ 2,880 $ 2,574 $ 8,039 $ 7,107 Natural gas 794 705 2,946 2,714 Total operating revenues 3,674 3,279 10,985 9,821 Operating Expenses Cost of electricity 1,282 998 3,406 2,606 Cost of natural gas 351 281 1,613 1,431 Operating and maintenance 982 950 3,009 2,788 Depreciation, amortization, and decommissioning 419 465 1,239 1,325 Total operating expenses 3,034 2,694 9,267 8,150 Operating Income 640 585 1,718 1,671 Interest income 20 33 77 116 Interest expense (170 ) (189 ) (528 ) (549 ) Other income (expense), net (2 ) 13 24 38 Income Before Income Taxes 488 442 1,291 1,276 Income tax provision 167 159 421 458 Net Income 321 283 870 818 Preferred stock dividend requirement 3 4 10 10 Income Available for Common Stock $ 318 $ 279 $ 860 $ 808 See accompanying Notes to the Condensed Consolidated Financial Statements. 7 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions) September 30, 2008 December 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 57 $ 141 Restricted cash 1,325 1,297 Accounts receivable: Customers (net of allowance for doubtful accounts of $75 million in 2008 and $58 million in 2007) 2,530 2,349 Related parties - 6 Regulatory balancing accounts 1,117 771 Inventories: Gas stored underground and fuel oil 333 205 Materials and supplies 172 166 Income taxes receivable - 15 Prepaid expenses and other 517 252 Total current assets 6,051 5,202 Property, Plant, and Equipment Electric 27,146 25,599 Gas 10,016 9,620 Construction work in progress 1,668 1,348 Total property, plant, and equipment 38,830 36,567 Accumulated depreciation (13,407 ) (12,913 ) Net property, plant, and equipment 25,423 23,654 Other Noncurrent Assets Regulatory assets 4,233 4,459 Nuclear decommissioning funds 1,819 1,979 Related parties receivable 27 23 Other 1,011 993 Total other noncurrent assets 7,090 7,454 TOTAL ASSETS $ 38,564 $ 36,310 See accompanying Notes to the Condensed Consolidated Financial Statements. 8 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions, except share amounts) September 30, 2008 December 31, 2007 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 1,335 $ 519 Long-term debt, classified as current 600 - Energy recovery bonds, classified as current 366 354 Accounts payable: Trade creditors 962 1,067 Disputed claims and customer refunds 1,588 1,629 Related parties 33 28 Regulatory balancing accounts 906 673 Other 371 370 Interest payable 701 697 Income taxes payable 193 - Deferred income taxes 161 4 Other 1,185 1,200 Total current liabilities 8,401 6,541 Noncurrent Liabilities Long-term debt 7,536 7,891 Energy recovery bonds 1,310 1,582 Regulatory liabilities 4,456 4,448 Asset retirement obligations 1,628 1,579 Income taxes payable 82 103 Deferred income taxes 3,421 3,104 Deferred tax credits 95 99 Other 1,974 1,838 Total noncurrent liabilities 20,502 20,644 Commitments and Contingencies Shareholders' Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 264,374,809 shares in 2008 and issued 282,916,485 shares in 2007 1,322 1,415 Common stock held by subsidiary, at cost, 19,481,213 shares in 2007 - (475 ) Additional paid-in capital 2,150 2,220 Reinvested earnings 5,910 5,694 Accumulated other comprehensive income 21 13 Total shareholders' equity 9,661 9,125 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 38,564 $ 36,310 See accompanying Notes to the Condensed Consolidated Financial Statements. 9 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in millions) 2008 2007 Cash Flows From Operating Activities Net income $ 870 $ 818 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 1,337 1,417 Deferred income taxes and tax credits, net 470 (35 ) Other changes in noncurrent assets and liabilities 55 270 Gain on sale of assets (1 ) (1 ) Effect of changes in operating assets and liabilities: Accounts receivable (179 ) (82 ) Inventories (153 ) (92 ) Accounts payable (85 ) (315 ) Income taxes receivable/payable 208 228 Regulatory balancing accounts, net (94 ) (238 ) Other current assets (125 ) 120 Other current liabilities (80 ) 35 Other (3 ) (32 ) Net cash provided by operating activities 2,220 2,093 Cash Flows From Investing Activities Capital expenditures (2,691 ) (2,035 ) Proceeds from sale of assets 21 15 Increase in restricted cash (3 ) (32 ) Proceeds from nuclear decommissioning trust sales 1,121 703 Purchases of nuclear decommissioning trust investments (1,161 ) (805 ) Net cash used in investing activities (2,713 ) (2,154 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility 533 600 Repayments under accounts receivable facility and working capital facility (250 ) (300 ) Net issuance of commercial paper, net of discount of $9 million in 2008 and $2 million in 2007 524 91 Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $2 million in 2008 and $10 million in 2007 693 690 Long-term debt repurchased (454 ) - Rate reduction bonds matured - (217 ) Energy recoverybonds matured (260 ) (251 ) Equity contribution 90 200 Common stock dividends paid (426 ) (381 ) Preferred stock dividends paid (10 ) (10 ) Other (31 ) 29 Net cash provided by financing activities 409 451 Net change in cash and cash equivalents (84 ) 390 Cash and cash equivalents at January 1 141 70 Cash and cash equivalents at September 30 $ 57 $ 460 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 436 $ 416 Income taxes paid (refunded), net (138 ) 403 Supplemental disclosures of noncash investing and financing activities Capital expenditures financed through accounts payable $ 224 $ 170 See accompanying Notes to the Condensed Consolidated Financial Statements. 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1: ORGANIZATION AND BASIS OF PRESENTATION PG&E Corporation is a holding company whose primary purpose is to hold interests in energy-based businesses.PG&E Corporation conducts its business principally through Pacific Gas and Electric Company (“Utility”), a public utility operating in northern and central California.The Utility engages in the businesses of electricity and natural gas distribution; electricity generation, procurement, and transmission; and natural gas procurement, transportation, and storage.The Utility is primarily regulated by the California Public Utilities Commission (“CPUC”) and the Federal Energy Regulatory Commission (“FERC”). This Quarterly Report on Form 10-Q is a combined report of PG&E Corporation and the Utility.Therefore, the Notes to the Condensed Consolidated Financial Statements apply to both PG&E Corporation and the Utility.PG&E Corporation's Condensed Consolidated Financial Statements include the accounts of PG&E Corporation, the Utility, and other wholly owned and controlled subsidiaries.The Utility's Condensed Consolidated Financial Statements include the accounts of the Utility and its wholly owned and controlled subsidiaries that the Utility is required to consolidate under applicable accounting standards and variable interest entities for which the Utility absorbs a majority of the risk of loss or gain.All intercompany transactions have been eliminated from the Condensed Consolidated Financial Statements. The accompanying Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements.The information at December 31, 2007 in both PG&E Corporation and the Utility's Condensed Consolidated Balance Sheets included in this quarterly report was derived from the audited Consolidated Balance Sheets incorporated by reference into their combined Annual Report on Form 10-K for the year ended December 31, 2007.PG&E Corporation and the Utility’s combined Annual Report on Form 10-K for the year ended December 31, 2007, together with the information incorporated by reference into such report, is referred to in this Quarterly Report on Form 10-Q as the “2007 Annual Report.” Except for the new and significant accounting policies described in Note 2 below, the accounting policies used by PG&E Corporation and the Utility are discussed in Notes 1 and 2 of the Notes to the Consolidated Financial Statements in the 2007 Annual Report. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of revenues, expenses, assets and liabilities, the disclosure of contingencies, and include, but are not limited to, estimates and assumptions used in determining the Utility's regulatory asset and liability balances based on probability assessments of regulatory recovery, revenues earned but not yet billed, the remaining disputed claims made by electricity suppliers in the Utility’s proceeding under Chapter 11 of the U.S. Bankruptcy
